This was an action to recover balance due for work performed in defendant's mill under the contract alleged in the complaint. Defendant demurred to the complaint on the ground, among others, that the complaint did not state facts sufficient to constitute a cause of action. The demurrer was sustained and plaintiff appealed.
An examination of the complaint, in connection with the contract which is attached to and made a part of the complaint, fails to reveal any agreement to pay the plaintiff the amount of wages he now claims. Hence, the demurrer was properly sustained.
Judgment affirmed.